                                                                Exhibit 10.61
LEASE




THIS LEASE, made as of the 31st day of March, 2000, by and between the Landlord
and Tenant hereinafter defined in Sections 1(a) and 1(c), respectively.




W I T N E S S E T H:


1.Basic Lease Provisions.


The following sets forth basic data hereinafter referred to in this Lease and,
where appropriate, constitute definitions of the terms hereinafter listed:


(a) Landlord: FCN Associates, L.L.C., a Michigan limited liability company.


(b) Landlord's Address: 26877 Northwestern Highway, Suite 101, P.O. Box 70,
Southfield, Michigan 48037-0070.


(c) Tenant: MGC Communications, Inc. d/b/a Mpower Communications Corp., a Nevada
corporation.


(d) Tenant's Address: 3301 North Buffalo Drive, Las Vegas, Nevada 89129


(e) Building: That certain office building known as 300 Galleria Officentre
located in the City of Southfield, County of Oakland and State of Michigan.


(f) Demised Premises: The premises known as Suite 100, located on the first
floor of the Building, containing approximately 12,079 square feet of usable
floor area and 13,529 square feet of rentable floor area as shown on the floor
plan attached hereto as Exhibit "A".


(g ) Commencement Date: June 1, 2000 (provided that in the event Tenant shall
occupy the switch room area prior to June 1, 2002, the Lease shall commence on a
pro-rata basis as to the switch room area and any ancillary areas used in
connection therewith on the date Tenant so occupies the switch room area).


(h) Expiration Date: The last day of the one hundred twentieth (120th) complete
calendar month following the Commencement Date.


(i) Basic Rental:
 
a. For the period beginning on the Commencement Date and ending on May 31, 2001,
Basic Rental shall be $25,930.58 per month ($23.00 per square foot per annum),
provided in the event the Lease shall commence as to the switch room area and
ancillary areas prior to June 1, 2000 pursuant to Section 1(g) above, then the
Basic Rental payable for the period beginning on the Commencement Date and
ending on May 31, 2000 shall be prorated based upon the total rentable area of
the switch room area and ancillary areas so occupied;



--------------------------------------------------------------------------------


b. For the period beginning on June 1, 2001 and ending on May 31, 2002, Basic
Rental shall be $26,494.29 per month ($23.50 per square foot per annum);
 
c. For the period beginning on June 1, 2002 and ending on May 31, 2003, Basic
Rental shall be $27,058.00 per month ($24.00 per square foot per annum);


d. For the period beginning on June 1, 2003 and ending on May 31, 2004, Basic
Rental shall be $27,621.71 per month ($24.50 per square foot per annum);


e. For the period beginning on June 1, 2004 and ending on May 31, 2005, Basic
Rental shall be $28,185.42 per month ($25.00 per square foot per annum);


f. For the period beginning on June 1, 2005 and ending on May 31, 2006, Basic
Rental shall be $28,749.13 per month ($25.50 per square foot per annum);


g. For the period beginning on June 1, 2006 and ending on May 31, 2007, Basic
Rental shall be $29,312.83 per month ($26.00 per square foot per annum);


h. For the period beginning on June 1, 2007 and ending on May 31, 2008, Basic
Rental shall be $29,876.54 per month ($26.50 per square foot per annum);


i. For the period beginning on June 1, 2008 and ending on May 31, 2009, Basic
Rental shall be $30,440.25 per month ($27.00 per square foot per annum); and


j. For the period beginning on June 1, 2009 and ending on May 31, 2010, Basic
Rental shall be $31,003.96 per month ($27.50 per square foot per annum). 


(j) Base Expenses: Expenses (as defined in Section 14.1(a) hereof) incurred for
the 2000 calendar year.


(k) Deposit: $31,003.96.


(l) Renewal Option: Two (2) five (5)-year options (see Article 29 hereof).


(m) Tenant Improvement Allowance. $90,238.43 ($6.67 per rentable square foot).


2. Demised Premises.


2.1 Landlord, in consideration of the rents to be paid and the covenants to be
performed by Tenant, and upon and subject to the terms and provisions herein set
forth, does hereby lease unto Tenant the demised premises described in Section
1(f) hereof together with the non-exclusive right and easement to use the
exterior and interior common and public areas and facilities which may from
time-to-time be furnished by Landlord, including parking areas and decks (other
than the enclosed parking garage), in common with Landlord and the tenants and
occupants (their agents, employees, customers and invitees) of the Building and
of adjacent buildings now or hereafter constructed (such exterior and interior
common areas and facilities to be hereinafter referred to as the "common
areas").


2.2 Landlord reserves the right (a) to designate certain parking areas for the
exclusive use of designated tenants or for short term parking, (b) to make
changes, alterations, additions, improvements, repairs or replacements in or to
the Building (including the demised premises) and the fixtures and equipment
thereof as well as the interior and exterior common areas, including the
construction of additional buildings and parking decks; (c) to eliminate,
substitute and/or rearrange the interior and exterior common areas as Landlord
deems appropriate in its discretion, and (d) to erect, maintain and use pipes,
ducts, conduits and wires in and through the demised premises in locations which
will not materially interfere with Tenant's use thereof.



--------------------------------------------------------------------------------


2.3 Landlord hereby grants to Tenant, with no additional payment to Landlord,
the right, at Tenant's sole cost and expense, and on a non-exclusive basis, to
install and operate such conduits, fiber optic and other cables and materials
(the "Connecting Equipment") in the existing shafts, ducts, conduits, chases,
utility closets and other facilities of the Building, as is necessary or
desirable to connect Tenant’s equipment in the demised premises to Tenant's
customers in the Building, to Tenant's communications network and to any local
telephone company. All work by Tenant pursuant to this Section 2.3 shall be
performed in accordance with Article 8 hereof. Landlord further grants to Tenant
a right of access at all times to the areas where such Connecting Equipment is
located for the purpose of maintaining, repairing, testing and replacing the
same, provided (a) Tenant agrees to comply with Landlord's reasonable rules and
regulations regarding access to the Building during non-business hours, and (b)
Tenant shall not have the right to enter any other tenant space or non-public
space in the Building other than the demised premises without the prior consent
of Landlord.
 
3. Term and Construction.


3.1 The term of this Lease shall commence on the Commencement Date (as defined
in Section 1(g) hereof) and expire on the Expiration Date (as defined in Section
1(h) hereof), subject to any extensions pursuant to Article 29 hereof.


3.2 Tenant shall accept the demised premises in their then "as is" condition as
of the Commencement Date, and Tenant acknowledges that no representations as to
the condition of the demised premises have been made by Landlord or its agents
(except as expressly set forth in this Lease), and no obligations as to
renovating, improving or adding to the same have been assumed by Landlord
(except as expressly set forth in this Lease). Any changes, alterations or
improvements which Tenant wishes to make to the demised premises shall be made
at Tenant's sole cost and expense and in accordance with Article 8 and Exhibit
“C” hereto. Landlord shall use its best efforts to substantially complete the
Tenant Improvement Work (as defined in Exhibit "C" attached hereto) and obtain
all governmental approvals required for the occupancy of the demised premises
within sixty (60) days following the approval by Tenant of the Tenant
Improvement Cost (as defined in Exhibit "C") subject to any long lead items


4. Basic Rental.


Tenant shall pay to Landlord as rent for the demised premises the Basic Rental
set forth in Section 1(i) hereof. The installment of Basic Rental payable with
respect to the first month of the term hereof shall be payable upon the
execution of this Lease, and thereafter the Basic Rental shall be paid, in
advance, upon the first day of each and every successive calendar month after
the first month throughout the term of this Lease; provided, however, that if
the Commencement Date is other than the first day of a calendar month or the
Expiration Date is other than the last day of a calendar month, then the rental
for such first or last fractional month shall be such portion of the monthly
rental then in effect as the number of days in such fractional month bears to
the total number of days in the calendar month.


5. Use and Occupancy.


The demised premises shall be used and occupied for office use and for the
operation of a telecommunications facility and purposes incidental thereto and
for no other purposes without the written consent of Landlord. Tenant shall
comply with all requirements of the insurance policies, the American Insurance
Association and the National Fire Protection Association relating to the demised
premises and the Building, and Tenant shall not use the demised premises in any
manner which will in any way increase the existing rate of, or otherwise affect,
any fire or other insurance upon the demised premises or the Building, or
adversely affect or interfere with any services required to be furnished by
Landlord to Tenant or to any other tenants or occupants of the Building or with
the proper and economical rendition of any such service. Tenant shall not use
the demised premises for any purpose in violation of any law, municipal
ordinance, or regulation, nor shall Tenant perform any acts or carry on any
practices which may injure or cause waste in or about the demised premises or
the Building or be a nuisance, disturbance or menace to the other tenants of the
Building. Tenant shall not use, store or place in or upon the demised premises
any toxic or hazardous substances or materials. Tenant shall comply with any
occupancy certificate or directive issued pursuant to any law by any public
officer as well as the provisions of all recorded documents affecting the
demised premises, insofar as they relate to the condition, use or occupancy of
the demised premises. If any use of the demised premises shall cause the rate of
insurance on the Building to be increased, Tenant shall pay the amount of any
such increase.



--------------------------------------------------------------------------------


6. Utilities and Services.


6.1 Landlord will arrange for the furnishing of electricity to the demised
premises, and Tenant shall pay for such electricity at the applicable secondary
rates dictated by Detroit Edison. Such charge to Tenant for electricity shall be
payable, as additional rent, in monthly installments payable within thirty (30)
days following receipt of an invoice from Landlord.


6.2 Landlord shall furnish the demised premises with (a) heat, ventilation and
air conditioning to the extent required for the occupancy of the demised
premises to standards of comfort, and during such hours, as reasonably
determined by Landlord for the Building (which hours, until Landlord shall
otherwise designate, shall be from 7:00 a.m. to 7:00 p.m. on weekdays and from
8:00 a.m. to 3:00 p.m. on Saturdays; in each case except holidays), or as may be
prescribed by any applicable policies or regulations adopted by any utility or
governmental agency, provided Landlord shall not be required to provide
supplemental ventilation and air conditioning to the demised premises required
by reason of heat generating equipment or lighting other than building standard
lights, or if the demised premises shall be occupied by a number of persons in
excess of the design criteria of the air conditioning system, or to accommodate
any other extraordinary ventilation or air conditioning requirements of Tenant,
and (b) elevator service. It is understood and agreed that the Basic Rental does
not include janitorial services in the demised premises. In the event Tenant
desires to receive janitorial services in any portion of the demised premises,
Tenant shall pay the cost of such services. In addition, Landlord shall replace
all burned out fluorescent (only) tubes, ballasts and starters.


Landlord shall not be in default hereunder or be liable for any damages directly
or indirectly resulting from, nor shall the rental herein reserved be abated or
an actual or constructive eviction or partial eviction be deemed to have
occurred by reason of: (1) the installation, use or interruption of use, of any
equipment in connection with the furnishing of any of the foregoing services,
(2) failure to furnish or delay in furnishing any such services when such
failure or delay is caused by accident or any condition beyond the reasonable
control of Landlord or by the making of necessary repairs or improvements to the
demised premises or to the Building, or (3) any limitation, curtailment,
rationing or restriction on use of water, electricity, steam, gas or any other
form of energy serving the demised premises or the Building. Landlord shall use
reasonable efforts diligently to remedy any interruption in the furnishing of
such services.


Notwithstanding the preceding paragraph, in the event that Tenant is prevented
from using, and does not use, the demised premises or any portion thereof, for
more than five (5) consecutive business days as a result of any failure of
Landlord to provide services to the demised premises as a result of the
negligence or willful act of Landlord, its agents, contractors or employees,
then Tenant's Basic Rental and additional rent shall be abated or reduced, as
the case may be, after expiration of the 5-day period for such time that Tenant
continues to be so prevented from using the demised premises or a portion
thereof, in the proportion that the rentable area of the portion of the demised
premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the demised premises.


6.3 Tenant shall pay, as additional rent, the cost of providing (i) all heating,
ventilating and air conditioning, including all related utility costs, to the
demised premises in excess of that required to be provided by Landlord pursuant
to Section 6.2 hereof, provided Landlord shall have no obligation to provide
heating, ventilating or air conditioning to the extent same cannot be provided
utilizing the existing equipment servicing the Building, (ii) janitorial service
in excess of the service required to be provided by Landlord pursuant to Section
6.2 hereof, and (iii) any other special service required by reason of Tenant's
use of the demised premises during other than normal business hours or for other
than normal office purposes. Tenant shall notify Landlord in writing at least
forty-eight (48) hours prior to the time it requires heating, ventilating and
air conditioning during periods the same are not otherwise furnished by Landlord
pursuant to Section 6.2 hereof.



--------------------------------------------------------------------------------


7. Repairs.


7.1 Landlord shall maintain (i) the common areas, including any lobbies, stairs,
elevators, corridors and restrooms, (ii) the windows and exterior walls, roofs,
foundations and structure of the Building, and (iii) the mechanical, plumbing
and electrical equipment servicing the Building, in good order and condition as
reasonably determined by Landlord. Notwithstanding the foregoing, Tenant shall
pay the cost of any repairs occasioned by the act, neglect or default of Tenant,
its agents, employees, invitees and contractors.


7.2 Subject to the provisions of Section 7.1 hereof, Tenant shall keep the
demised premises and every part thereof (including any special equipment
installed in the demised premises such as supplemental HVAC equipment,
transformers, plumbing, and fire extinguishers, and any other alterations,
additions or improvements, whether installed by Landlord or Tenant) in good
condition and repair. All repairs made by or on behalf of Tenant shall be made
and performed in such manner as Landlord may designate, by contractors or
mechanics approved by Landlord and in accordance with the rules and regulations
relating thereto annexed to this Lease as Exhibit "B" and all applicable laws,
codes and regulations. Subject to the provisions of Article 8 hereof regarding
the obligation to restore improvements, Tenant shall, at the end of the term
hereof, surrender to Landlord the demised premises in the same condition as when
received, except for ordinary wear and tear, repairs required to be made by
Landlord, and damage by fire, earthquake, act of God or the elements. Landlord
has no obligation, and has made no promise, to alter, remodel, improve, repair,
decorate or paint the demised premises or any part thereof and no
representations respecting the condition of the demised premises or the Building
have been made by Landlord to Tenant except as expressly set forth herein.


7.3 In the event that Landlord shall deem it necessary or be required by any
governmental authority to repair, alter, remove, reconstruct or improve any part
of the demised premises or of the Building, then the same shall be made by
Landlord with reasonable dispatch (unless the same shall result from Tenant's
act, neglect, default or mode of operation, in which event Tenant shall make all
such repairs, alterations and improvements or, at Landlord's option, Landlord
shall make such repairs, alterations and improvements and shall be promptly
reimbursed by Tenant for the cost incurred by Landlord in so doing), and should
the making of such repairs, alterations or improvements cause any interference
with Tenant's use of the demised premises, such interference shall not relieve
Tenant from the performance of its obligations hereunder nor shall such
interference be deemed an actual or constructive eviction or partial eviction or
result in an abatement of rental. Notwithstanding the preceding sentence, in the
event that Tenant is prevented from using, and does not use, the demised
premises or any portion thereof, for more than five (5) consecutive business
days as a result of Landlord's performance of such work, then Tenant's Basic
Rental and additional rent shall be abated or reduced, as the case may be, after
expiration of the 5-day period for such time that Tenant continues to be so
prevented from using the demised premises or a portion thereof, in the
proportion that the rentable area of the portion of the demised premises that
Tenant is prevented from using, and does not use, bears to the total rentable
area of the demised premises.



--------------------------------------------------------------------------------


8. Alterations.


Tenant shall not make any alterations, additions or improvements to the demised
premises (whether or not the same may be structural in nature) or attach any
fixtures or equipment thereto without Landlord's prior written consent, which
consent shall not be unreasonably withheld. All such alterations, additions or
improvements shall be performed by contractors or mechanics approved by Landlord
(which approval shall not be unreasonably withheld) and in accordance with the
rules and regulations annexed hereto as Exhibit "B" and all applicable laws,
codes and regulations. Tenant shall furnish Landlord with such sworn statements
and waivers of lien as Landlord shall request in connection with such work and
shall comply with such other reasonable safeguards and controls as Landlord
shall require. Any such alterations, additions or improvements made by either
party hereto to the demised premises shall become the property of Landlord upon
their installation or completion and shall remain upon, and be surrendered with,
the demised premises at the expiration or termination of this Lease (except that
Tenant shall have the right to remove any trade equipment, emergency generator
and/or supplemental HVAC equipment installed by Tenant at Tenant’s cost and
expense, provided (i) Tenant shall repair any damage caused by such removal, and
(ii) in the event Tenant desires to remove supplemental HVAC equipment servicing
a particular area, Tenant shall restore the base building system in such area,
including ductwork, diffusers and VAV boxes, to the extent such improvements
existed as of the date hereof). Notwithstanding the foregoing, (i) Landlord may
require Tenant to remove any additions made by Tenant to the demised premises
after the completion of the Tenant Improvements (as defined in Exhibit “C”) and
to repair any damage caused by such removal (so long as Landlord shall have
indicated that such removal and restoration may be required at the time Landlord
consented to such addition), and (ii) if Tenant has not removed its property and
equipment within ten (10) days after the expiration or termination of this
Lease, Landlord may elect to retain the same as abandoned property.


9. Insurance and Indemnification.


9.1 Landlord shall provide and keep in force, or cause to be provided or kept in
force, during the term hereof: (a) commercial general liability insurance with
respect to Landlord's operation of the Building and the common areas for bodily
injury or death and damage to property of others; (b) fire insurance (including
standard extended coverage endorsement perils and leakage from fire protection
devices) in respect of the Building and the common areas, excluding Tenant's
trade fixtures, equipment, personal property and leasehold improvements; and (c)
loss of rental income insurance; together with such other insurance as Landlord,
in its sole discretion, elects to obtain. Insurance provided by Landlord shall
have such limits of liability, deductibles and exclusions, and shall otherwise
be on such terms and conditions as Landlord shall from time to time determine
reasonable and sufficient. Tenant acknowledges that Landlord's loss of rental
income insurance may provide that (i) payments thereunder by the insurer will be
limited to a period of twelve (12) months following the date of any destruction
and damage, and (ii) no insurance proceeds will be payable thereunder in the
case of destruction or damage caused by any occurrence other than fire and other
risks included in the standard extended coverage endorsement perils of a fire
insurance policy.


9.2 Tenant shall indemnify and hold Landlord harmless from any damage to any
property or injury to or death of any person occurring in, upon or about the
demised premises, unless caused by the negligence or willful act of Landlord,
its agents or employees. The foregoing indemnity obligation of Tenant shall
include reasonable attorney's fees, investigation costs and all other costs and
expenses incurred from the first notice that any claim or demand is to be made
or may be made. The provisions of this Section 9.2 shall survive the termination
of this Lease with respect to any damage, injury or death occurring prior to
such termination.


9.3 Tenant shall procure and keep in effect commercial general liability
insurance, including property damage and contractual liability, on an occurrence
basis with bodily injury and property damage combined single limits of liability
of not less than Two Million Dollars ($2,000,000) per occurrence, insuring
Landlord and Tenant against any liability arising out of the ownership, use,
occupancy or maintenance of the demised premises and all areas appurtenant
thereto. From time to time, Tenant shall increase the limits of such policies to
such higher limits as Landlord shall reasonably require.


9.4 Tenant shall procure and keep in effect fire insurance (including standard
extended coverage endorsement perils and leakage from fire protection devices)
for the full replacement cost of Tenant's trade fixtures, equipment, personal
property and any leasehold improvements installed by Tenant.


9.5 Tenant shall deliver policies of the insurance required pursuant to Sections
9.3 and 9.4 hereof or certificates thereof to Landlord on or before the
Commencement Date, and thereafter at least thirty (30) days before the
expiration dates of the then current policies. Such insurance shall name
Landlord as an additional insured, shall specifically include the liability
assumed hereunder by Tenant, and shall provide that it is primary insurance and
not excess over, or contributory with, any other valid, existing and applicable
insurance in force for or on behalf of Landlord, and shall provide that Landlord
shall receive thirty (30) days notice from the insurer prior to any cancellation
or change of coverage.



--------------------------------------------------------------------------------


10. Assignment and Subletting.


10.1 Except as expressly permitted pursuant to this Article 10, Tenant shall
not, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, assign, transfer, hypothecate, or mortgage this Lease or
any interest herein or sublet the demised premises or any part thereof, or
permit the use of the demised premises by any party other than Tenant. Any
assignment, transfer (including transfers by operation of law or otherwise),
hypothecation, mortgage, or subletting without such written consent shall give
Landlord the right to terminate this Lease and to re-enter and repossess the
demised premises, but Landlord's right to damages shall survive. No consent by
Landlord to any assignment, transfer, hypothecation, mortgage or subletting on
any one occasion shall be deemed a consent to any subsequent assignment,
transfer, hypothecation, mortgage or subletting by Tenant or by any successors,
assigns, transferees, mortgagees or sublessees of Tenant. The acceptance of
rental by Landlord from any other person shall not be deemed a waiver by
Landlord of any provision hereof. In the event of any such assignment, transfer,
hypothecation, mortgage or subletting (including pursuant to Section 10.3
hereof), Tenant shall remain fully and primarily liable to perform all of the
obligations of Tenant under this Lease and in the event of a default hereunder,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee or successor.


10.2 If at any time or from time to time during the term of this Lease, Tenant
desires to sublet all or any part of the demised premises or to assign this
Lease, Tenant shall give notice to Landlord ("Tenant's Subletting Notice")
setting forth the proposed subtenant or assignee and the terms of the proposed
subletting or assignment. Landlord shall have the option, exercisable by notice
given to Tenant within twenty (20) days after Tenant's Subletting Notice is
received, (a) to consent or refuse to consent thereto, (b) if Tenant's request
relates to a subletting, to terminate this Lease as to the portion of the
demised premises to be sublet, or (c) if Tenant's request relates to an
assignment, to terminate this Lease. In the event Landlord shall consent to the
proposed subletting or assignment, Tenant shall be free for a period of one
hundred eighty (180) days thereafter to sublet such space or to assign this
Lease, provided that the subtenant or assignee and the terms of the sublease or
assignment shall be as set forth in Tenant's Subletting Notice.


In the event Tenant shall so sublet a portion of the demised premises or assign
this Lease, fifty percent (50%) of all of the sums or other economic
consideration received by Tenant as a result of such subletting or assignment,
whether denominated rentals or otherwise under the sublease or assignment, which
exceed, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to that
portion of the demised premises subject to such sublease for the period of time
covered by such sublease and after deducting therefrom the costs incurred by
Tenant in connection with such sublease or assignment, such as brokerage
commissions and tenant improvement costs) shall be payable to Landlord as
additional rental under this Lease without affecting or reducing any other
obligation of Tenant hereunder.


10.3 Notwithstanding the provisions of Sections 10.1 and 10.2 hereof, (i) Tenant
may assign this Lease or sublet the demised premises or any portion thereof,
without Landlord's consent and without extending any option to Landlord, to any
entity which controls, is controlled by or is under common control with Tenant,
provided that said assignee assumes, in full, the obligations of Tenant under
this Lease, and (ii) Tenant shall have the right to enter into co-location and
similar agreements, without Landlord’s consent and without extending any option
to Landlord, with certain suppliers, licensees and customers of Tenant to permit
such parties to install certain communications equipment in the demised premises
in order to interconnect with Tenant’s equipment or to permit Tenant to manage
or operate such parties’ equipment, or as may be required pursuant to applicable
law.


10.4 Notwithstanding anything to the contrary contained herein, Tenant shall not
have the right to assign this Lease or sublet any portion of the demised
premises (including pursuant to Section 10.3 hereof) (i) for any medical or
dental use, (ii) to any governmental or quasi-governmental agency, (iii) for any
use which will generate substantially more pedestrian or automobile traffic than
that generated by Tenant, (iv) in violation of any recorded restrictions
applicable to the Building, (v) in violation of any provisions of any leases
covering the Building or adjacent buildings, nor (vi) for any use which is
incompatible with the operation of a first-class office building.



--------------------------------------------------------------------------------


11. Damage or Destruction.


11.1 In the event the demised premises or any portion of the Building necessary
for Tenant's use of the demised premises are damaged or destroyed in whole or in
part during the term hereof by fire or other casualty insured against by
Landlord's fire and extended coverage insurance policy covering the Building,
Landlord shall, at its own cost and expense, repair and restore the same to
tenantable condition with reasonable dispatch, and during such time as any
portion of the demised premises is unusable by reason of such damage, the rent
herein provided shall abate in such proportion as that part of the demised
premises so rendered unusable bears to the entire demised premises.


11.2 Notwithstanding the provisions of Section 11.1 hereof, if, in the
reasonable opinion of Landlord, (i) the demised premises cannot be restored to
tenantable condition within a period of one hundred twenty (120) days following
the commencement of such restoration work, and/or (ii) the cost of performing
such restoration work exceeds the proceeds of such insurance by more than One
Hundred Thousand Dollars ($100,000), then Landlord shall not be required to make
any repairs and Landlord shall have the right to terminate this Lease upon
written notice to Tenant within sixty (60) days after the date of such fire or
other casualty, in which event (i) this Lease shall terminate ninety (90) days
following Tenant’s receipt of such notice and Landlord and Tenant shall be
released from any and all liability thereafter accruing hereunder, and (ii)
Tenant shall remove any equipment or personal property from the demised premises
within ninety (90) days following receipt of such notice.


11.3 If the demised premises are to be repaired under this Article 11, Landlord
shall repair any injury or damage to the Building itself and the leasehold
improvements in the demised premises to be constructed or installed by Landlord,
excluding leasehold improvements in excess of building standard. Tenant shall
perform, and pay the cost of, repairing any other improvements in the demised
premises and shall be responsible for carrying such casualty insurance as it
deems appropriate with respect to such other improvements. Tenant shall, at its
own cost and expense, remove such of its furniture and other belongings from the
demised premises as Landlord shall require in order to repair and restore the
demised premises.


11.4 Landlord and Tenant do hereby waive and release each other of and from any
and all rights of recovery, claims, actions or causes of action, against each
other, their agents, officers and employees, for any loss or damage that may
occur (including, without limitation, loss or damage to the demised premises,
the Building, leasehold improvements, personal property, furniture and fixtures)
by reason of fire, the elements or any other cause which could be insured
against under the terms of standard fire and extended coverage insurance
policies, regardless of cause or origin. Landlord and Tenant shall each obtain
from their respective insurers under all policies of fire insurance maintained
by either of them a waiver of all rights of subrogation which the insurer of one
party might have against the other party consistent with the foregoing waiver,
and Landlord and Tenant shall each indemnify the other against any loss or
expense, including reasonable attorneys' fees, resulting from the failure to
obtain such waiver from their respective insurers.


12. Eminent Domain.


If all or any substantial part of the demised premises shall be taken by any
public authority under the power of eminent domain, then this Lease shall
terminate as to the part so taken as of the date possession of that part shall
be taken, and Landlord and Tenant shall each have the right to terminate this
Lease upon written notice to the other, which notice shall be delivered within
thirty (30) days following the date notice is received of such taking. In the
event that neither party hereto shall terminate this Lease, Landlord shall, to
the extent the proceeds of the condemnation award are available (other than any
proceeds awarded for the value of any land taken), make all necessary repairs to
the demised premises and the Building to render and restore the same to a
complete architectural unit and Tenant shall continue in possession of the
portion of the demised premises not taken under the power of eminent domain,
under the same terms and conditions as are herein provided, except that the rent
reserved herein shall be reduced in direct proportion to the amount of the
demised premises so taken. All damages awarded for such taking shall belong to
and be the property of Landlord, whether such damages be awarded as compensation
for diminution in value of the leasehold or to the fee of the demised premises;
provided, however, Landlord shall not be entitled to any portion of the award
made separately to Tenant for removal and reinstallation of trade fixtures, loss
of business, or moving expenses, provided such award to Tenant does not reduce
the award otherwise payable to Landlord.



--------------------------------------------------------------------------------


13. Rules and Regulations.


Tenant shall faithfully observe and comply with the rules and regulations set
forth on Exhibit "B" annexed hereto and thereby made a part hereof, together
with such other reasonable rules and regulations as Landlord shall promulgate
from time to time which are of uniform applicability to all tenants of the
Building and of which Tenant shall have received notice. Landlord shall not be
responsible to Tenant for the noncompliance by any other tenant or occupant of
the Building with any such rules and regulations.


14. Expenses and Taxes.


14.1 The following terms shall have the following meanings:


(a) The term "Expenses" shall mean the actual cost incurred by Landlord with
respect to the operation, maintenance, repair, replacement and administration of
the Building and the common areas, including, without limitation, (i) the costs
incurred for air conditioning, mechanical ventilation, and heating of the
Building and the common areas; cleaning (including janitorial services, but
excluding janitorial services within premises leased to tenants); rubbish
removal; snow removal; general landscaping and maintenance; window washing;
elevators; escalators; porters and matron services; electric current; management
fees; protection and security services; repairs, replacement, and maintenance;
insurance; supplies; wages, salaries and employee benefits respecting service
and maintenance employees and management staff; uniforms and working clothes for
such employees and the cleaning thereof; expenses imposed pursuant to any
collective bargaining agreement with respect to such employees; payroll, social
security, unemployment and other similar taxes with respect to such employees
and staff; sales, use and other similar taxes; Landlord's Michigan Single
Business Tax; water rates and sewer charges and personal property taxes;
depreciation of movable equipment and personal property which is, or should be,
capitalized on the books of Landlord, and the cost of movable equipment and
personal property which need not be so capitalized, as well as the cost of
maintaining all such movable equipment and personal property; and any other
costs, charges and expenses which, under generally accepted accounting
principles and practices, would be regarded as maintenance and operating
expenses, (ii) the cost of any capital improvements made to the Building or the
common areas by Landlord after the Commencement Date that are intended to reduce
other Expenses, or made to the Building or the common areas by Landlord after
the date of this Lease that are required under any governmental law or
regulation which was not applicable to the Building and the common areas as of
the Commencement Date, such cost to be amortized over such reasonable period as
Landlord shall determine, together with interest on the unamortized balance at
the rate set forth in Section 14.4 hereof, and (iii) Taxes (as defined in
Section 14.1(b) hereof).
 
Expenses shall not include depreciation on the Building or the common areas
other than as set forth above; costs of services or repairs, replacements and
maintenance which are paid for by proceeds of insurance, by other tenants (in a
manner other than as provided in this Article 14), or third parties; tenant
improvements; real estate brokerage commissions; interest; and capital items
other than replacements and those referred to in clause (ii) above. Those
Expenses for a given calendar year which vary with the occupancy of the
Building, shall be adjusted in accordance with Landlord's reasonable estimate of
what Expenses for such calendar year would have been had the total Building been
occupied and had the total Building been furnished all services for the entire
such calendar year. In the event any common areas service more than one building
in the Galleria Officentre complex, the Expenses relating to such common areas
shall be allocated among the buildings served thereby in a fair and equitable
manner.


(b) The term "Taxes" shall mean the amount of all ad valorem real property taxes
and assessments, special or otherwise, levied upon, or with respect to, the
Building and the common areas, or the rent and additional charges payable
hereunder, imposed by any taxing authority having jurisdiction. Taxes shall also
include all taxes, levies and charges which may be assessed, levied or imposed
in replacement of, or in addition to, all or any part of ad valorem real
property taxes as revenue sources and which in whole or in part are measured or
calculated by or based upon the Building, the freehold and/or leasehold estate
of Landlord or Tenant, or the rent and other charges payable hereunder. Taxes
shall include any expenses incurred by Landlord in determining or attempting to
obtain a reduction of Taxes. Taxes shall be allocated to the calendar year in
which same first become due.


(c) The term "Base Expenses" shall mean Expenses incurred for the 2000 calendar
year.


(d) The term "Additional Expenses" for any given calendar year shall mean the
amount, if any, by which the Expenses incurred by Landlord in such calendar year
shall exceed Base Expenses.


(e) The term "Tenant's Share" shall mean the percentage arrived at by dividing
the total square footage of rentable floor area in the demised premises by the
total square footage of rentable floor area in the Building (including the
demised premises). In the event the Building shall be increased or decreased
during the term hereof, Tenant's Share shall be adjusted accordingly.



--------------------------------------------------------------------------------


14.2 Tenant shall pay to Landlord, as additional rental, Tenant's Share of
Additional Expenses in the manner and at the times herein provided.


Prior to the beginning of each calendar year, or as soon thereafter as
practicable, Landlord shall give Tenant notice of Landlord's estimate of
Tenant's Share of Additional Expenses for the ensuing calendar year. On or
before the first day of each month during the ensuing calendar year, together
with the payments of Basic Rental, Tenant shall pay to Landlord one-twelfth
(1/12th) of such estimated amount, provided that until such notice is given,
Tenant shall continue to pay the amount currently payable pursuant hereto.
Landlord, at its option, may elect to request quarterly or semi-annual estimated
payments by Tenant in lieu of monthly estimated payments.


Within one hundred eighty (180) days after the close of each calendar year, or
as soon after such one hundred eighty (180) day period as practicable, Landlord
shall deliver to Tenant a statement prepared by Landlord of Tenant's Share of
Additional Expenses. If on the basis of such statement, Tenant owes an amount
which is less than the estimated payments for such calendar year previously made
by Tenant, Landlord shall credit such excess amount against the next payment(s)
due from Tenant to Landlord of Additional Expenses. If on the basis of such
statement, Tenant owes an amount which is more than the estimated payments for
such calendar year with respect to Additional Expenses previously made by
Tenant, Tenant shall pay the deficiency to Landlord within fifteen (15) days
after delivery of such statement.


If the Commencement Date shall be other than the first day of a calendar year or
the Expiration Date shall be other than the last day of a calendar year,
Tenant's Share of Additional Expenses which is applicable to the calendar year
in which such commencement or termination shall occur shall be prorated on the
basis of the number of calendar days within such year as are within the term
hereof.


14.3 In addition to the monthly rental and other charges to be paid by Tenant
hereunder, Tenant shall pay (or reimburse Landlord if paid by Landlord) for any
and all taxes (other than net income taxes and taxes included within Taxes)
whether or not now customary or within the contemplation of the parties hereto
upon, measured by or reasonably attributable to the cost or value of Tenant's
equipment, furniture, fixtures and other personal property located in the
demised premises or by the cost or value of any leasehold improvements made in
or to the demised premises by or for Tenant (other than the Tenant Improvements)
regardless of whether title to such improvements shall be in Tenant or Landlord.
Tenant shall have the right to contest the amount of any taxes assessed upon the
equipment, furniture, fixtures and personal property in the demised premises,
provided Tenant first pays the amount assessed in a timely manner.


14.4 Except as above provided, all rental and additional rental shall be paid to
Landlord without notice or demand and without deduction or offset, in lawful
money of the United States of America at Landlord's address for notices
hereunder or to such other person or at such other place as Landlord may from
time to time designate in writing. All amounts payable by Tenant to Landlord
hereunder, if not paid within ten (10) days following the date payment is due,
shall bear interest from the due date until paid at a rate equal to two percent
(2%) in excess of the then current "prime rate" of Michigan National Bank (or
one (1) of the other five (5) largest banks in the metropolitan Detroit area),
but not in excess of the highest rate permitted by applicable law. If no such
prime rate is announced by Michigan National Bank (or any of such five (5)
largest banks), the prime rate shall be deemed to be twelve percent (12%). Any
and all money and charges required to be paid by Tenant pursuant to the terms of
this Lease shall be paid as additional rental whether or not the same may be
designated "additional rental" herein.



--------------------------------------------------------------------------------


15. Quiet Enjoyment.


Landlord warrants that Tenant, upon paying the rental and other charges due
hereunder and performing all of Tenant's obligations under this Lease, shall
peacefully and quietly hold, occupy and enjoy the demised premises throughout
the term hereof, without molestation or hindrance by any person holding under or
through Landlord, subject, however, to the provisions of this Lease and to any
mortgages or ground or underlying leases referred to in Article 16 hereof. Any
diminution or shutting off of light, air or view by any structure which may be
erected on lands adjacent to the Building shall in no way affect this Lease or
impose any liability on Landlord.


16. Subordination.


16.1 This Lease is and shall be subject and subordinate, at all times, to the
lien of any mortgage or mortgages which may now or hereafter be placed upon the
demised premises, the Building or the land, and to all advances made or
hereafter to be made upon the security thereof and to the interest thereon, and
to any agreements at any time made modifying, supplementing, extending or
replacing any such mortgages. At the option of a purchaser at a foreclosure
sale, this Lease shall remain in full force and effect after, and not be
extinguished by, the foreclosure of any such mortgage, and Tenant shall attorn
to the purchaser at the foreclosure sale under all of the terms, conditions and
covenants of this Lease for the balance of the term hereof, provided if this
Lease is deemed terminated and extinguished by such a foreclosure, at the option
of a purchaser at a foreclosure sale, Tenant shall enter into a new lease with
the purchaser at the foreclosure sale upon the same terms and conditions as this
Lease, except that the term of the new lease shall be equal to what would have
been the balance of the term of this Lease had it not been terminated.
Notwithstanding the foregoing, at the request of the holder of any of the
aforesaid mortgage or mortgages, this Lease may be made prior and superior to
such mortgage or mortgages.


16.2 At the request of Landlord or any mortgagee of the Building, Tenant shall
execute and deliver such further instruments as may be reasonably required to
implement the provisions of this Article 16.
 
17. Nonliability of Landlord.


17.1 Landlord shall not be responsible or liable to Tenant for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the area adjacent to, or connected
with, the demised premises or any part of the Building, or for any loss or
damage resulting to Tenant or its property from theft or a failure of the
security systems in the Building, or from burst, stopped or leaking water, gas,
sewer or steam pipes, or for any damage or loss of property within the demised
premises from any cause whatsoever; and no such occurrence shall be deemed to be
an actual or constructive eviction from the demised premises or result in an
abatement of rental unless caused by the gross negligence or willful act of
Landlord, its agents or employees.


17.2 In the event of any sale or transfer (including any transfer by operation
of law) of the demised premises, Landlord (and any subsequent owner of the
demised premises making such a transfer) shall be relieved from any and all
obligations and liabilities under this Lease except such obligations and
liabilities as shall have arisen during Landlord's (or such subsequent owner's)
respective period of ownership, provided that the transferee assumes in writing
all of the obligations of Landlord under this Lease which arise subsequent to
the transfer. Tenant shall attorn to such new owner.


17.3 If Landlord shall fail to perform any covenant, term or condition of this
Lease upon Landlord's part to be performed, and if as a consequence of such
default, Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only against the right, title and interest of Landlord in the
Building and out of rents or other income from the Building receivable by
Landlord, or out of the consideration received by Landlord from the sale or
other disposition of all or any part of Landlord's right, title and interest in
the Building, and neither Landlord nor any of the members of the entity
comprising the Landlord herein or the partners thereof, nor anyone claiming by,
through or under Landlord, shall be liable for any deficiency. Notwithstanding
anything to the contrary contained in the Lease, Tenant agrees, on its behalf
and on behalf of its successors and assigns, that any liability of Landlord with
respect to the Lease shall never exceed the amount of $5,000,000, and Tenant
shall not be entitled to any judgment in excess of such amount.


18. Waiver.


One or more waivers of any covenant, condition or provision herein contained by
Landlord shall not be construed as a waiver of a subsequent breach of the same
or any other covenant, condition or provision herein contained; and the consent
or approval by Landlord to or of any act by Tenant requiring Landlord's consent
or approval shall not be deemed to waive or render unnecessary Landlord's
consent or approval to or of any subsequent similar act by Tenant. If Landlord
commences any summary or other proceeding for nonpayment of rent or the recovery
of possession of the demised premises, Tenant shall not interpose any
counterclaim of whatever nature or description in any such proceeding, unless
the failure to raise the same would constitute a waiver thereof. To the extent
permitted by law, Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either against the other on any matter
whatsoever arising out of, or in any way connected with, this Lease.



--------------------------------------------------------------------------------


19. Bankruptcy.


19.1 In the event (a) Tenant shall make a general assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts as they
become due or shall file a petition in bankruptcy, or shall be adjudicated as
insolvent or shall file a petition in any proceeding seeking any reorganization,
arrangements, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or shall file an
answer admitting or fail timely to contest or acquiesce in the appointment of
any trustee, receiver or liquidator of Tenant or any material part of its
properties; (b) within ninety (90) days after the commencement of any proceeding
against Tenant seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within ninety (90) days after the appointment, without the consent
or acquiescence of Tenant, of any trustee, receiver or liquidator of Tenant or
of any material part of its properties, such appointment shall not have been
vacated; or (c) this Lease or any estate of Tenant hereunder shall be levied
upon under any attachment or execution and such attachment or execution is not
vacated within ten (10) days, then, and in any of such events, Landlord may
terminate this Lease by written notice to Tenant; provided, however, if the
order of court creating any of such disabilities shall not be final by reason of
the pendency of such proceedings, or appeal from such order, or if the petition
shall have been withdrawn or the proceedings dismissed within ninety (90) days
after the filing of the petition, then Landlord shall not have the right to
terminate this Lease so long as Tenant performs its obligations hereunder.


19.2 If, as a matter of law, Landlord has no right on the bankruptcy of Tenant
to terminate this Lease, then if Tenant, as debtor, or its trustee, wishes to
assume or assign this Lease, in addition to curing or adequately assuring (as
defined below) the cure of all defaults existing under this Lease on Tenant's
part on the date of filing of the proceeding, Tenant, as debtor, or the trustee
or assignee, must also furnish adequate assurances (as defined below) of future
performance under this Lease. For the purposes hereof, (i) "adequate assurance"
of curing defaults existing as of the date of filing of the proceeding shall
mean the posting with Landlord of a sum in cash sufficient to defray the cost of
such a cure, and (ii) "adequate assurance" of future performance under this
Lease shall mean posting a cash deposit equal to the rent and all other charges
payable by Tenant hereunder (including charges payable under Article 14 hereof)
for three (3) months of the term, and in the case of an assignee, assuring
Landlord that the assignee is financially capable of assuming this Lease, and
that its use of the demised premises will not be detrimental to the other
tenants in the Building or Landlord. In a reorganization under Chapter 11 of the
Bankruptcy Code, the debtor or trustee must assume this Lease or assign it
within one hundred twenty (120) days from the filing of the proceeding, or he
shall be deemed to have rejected and terminated this Lease.


20. Landlord's Remedies.


20.1 In the event Tenant shall fail to pay the rent or any other obligations
involving the payment of money reserved herein when due, Landlord shall give
Tenant written notice of such default and if Tenant shall fail to cure such
default within ten (10) days after receipt of such notice, Landlord shall, in
addition to its other remedies provided herein or at law or in equity, have the
remedies set forth in Section 20.3 below.


20.2 If Tenant shall be in default in performing any of the terms of this Lease
other than the payment of rent or any other obligation involving the payment of
money, Landlord shall give Tenant written notice of such default, and if Tenant
shall fail to cure such default within thirty (30) days after the receipt of
such notice, or if the default is of such a character as to require more than
thirty (30) days to cure, then if Tenant shall fail within said thirty (30) day
period to commence or thereafter proceed diligently to cure such default within
a reasonable period of time (not to exceed ninety (90) days after the receipt of
such notice), then, and in either of such events, Landlord may (at its option
and in addition to its other remedies) cure such default for the account of
Tenant and any sum so expended by Landlord shall be additional rent for all
purposes hereunder, including Section 20.1 above, and shall be paid by Tenant
with the next monthly installment of rent.



--------------------------------------------------------------------------------


20.3  If any rent or any other obligation involving the payment of money shall
be due and unpaid or Tenant shall be in default upon any of the other terms of
this Lease, and such default has not been cured after notice and within the time
periods provided in Sections 20.1 and 20.2 above, or if the demised premises are
abandoned or vacated, then Landlord, in addition to its other remedies, shall
have the immediate right to terminate this Lease and/or recover possession of
the demised premises. Should Landlord elect to re-enter or take possession
pursuant to legal proceedings or any notice provided for by the law, Landlord
may relet the premises or any part thereof on such terms and conditions as
Landlord shall in its sole discretion deem advisable. The avails of such
reletting shall be applied first, to the payment of any indebtedness of Tenant
to Landlord other than rent due hereunder; second, to the payment of any
reasonable costs of such reletting, including the cost of any reasonable
alterations and repairs to the demised premises; third, to the payment of rent
due and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of future rent as the same may become due and payable
hereunder. Should the avails of such reletting during any month be less than the
monthly rent reserved hereunder, then Tenant shall during each such month pay
such deficiency to Landlord. The obligations of Tenant shall survive any
termination of this Lease pursuant to this Section 20.3.


20.4 All rights and remedies of Landlord hereunder shall be cumulative and none
shall be exclusive of any other rights and remedies allowed by law.


20.5 If as a result of any breach or default in the performance of any of the
provisions of this Lease, either party uses the services of an attorney in order
to secure compliance with such provisions or recover damages therefor, or to
terminate this Lease or evict Tenant from the demised premises, the prevailing
party shall be reimbursed by the other party upon demand for any and all
attorneys' fees and expenses so incurred by the prevailing party.


20.6 In the event Tenant shall abandon or surrender the demised premises, or be
dispossessed by process of law or otherwise, any personal property belonging to
Tenant and left on the demised premises shall be deemed to be abandoned, or, at
the option of Landlord, may be removed by Landlord at Tenant's expense.


21. Holding Over.


It is hereby agreed that in the event of Tenant holding over after the
termination of this Lease, thereafter the tenancy shall be from month to month
in the absence of a written agreement to the contrary, and Tenant shall pay to
Landlord a monthly occupancy charge equal to one hundred fifty percent (150%) of
the sum of (a) the monthly Basic Rental payable hereunder for the last lease
year, plus (b) all other charges payable by Tenant under this Lease for the last
lease year, such charge to be payable from the expiration or termination of this
Lease until the end of the calendar month in which the demised premises are
delivered to Landlord in the condition required herein, and Landlord's right to
damages for such illegal occupancy shall survive.
 
22. Entire Agreement.


This Lease shall constitute the entire agreement of the parties hereto; all
prior agreements between the parties, whether written or oral, are merged herein
and shall be of no force and effect. This Lease cannot be changed, modified or
discharged orally, but only by an agreement in writing signed by the party
against whom enforcement of the change, modification or discharge is sought.



--------------------------------------------------------------------------------


23. Notices.


All notices, consents, requests, demands, designations or other communications
which may or are required to be given by either party to the other hereunder
shall be in writing and shall be deemed to have been duly given when personally
delivered or deposited in the United States mail, certified or registered,
return receipt requested, postage prepaid, or sent by U.S. Express Mail or any
nationally recognized overnight carrier with a signed receipt obtained upon
delivery, and addressed as follows: (a) to Tenant at the address set forth in
Section 1(d) hereof with a copy to Tenant at 171 Sully’s Trail, Suite 202,
Pittsford, New York, Attention: Legal Department, or to such other place as
Tenant may from time to time designate in a notice to Landlord, or delivered to
Tenant at the demised premises, (b) to Landlord at the address set forth in
Section 1(b) hereof, or to such other place as Landlord may from time to time
designate in a notice to Tenant. Tenant hereby appoints as its agent to receive
the service of all dispossessory or distraint proceedings and notices thereunder
the person in charge of or occupying the demised premises at the time, and if no
person shall be in charge of or occupying the demised premises at the time, then
such service may be made by attaching the same to the main entrance of the
demised premises.


24. Inability to Perform.


If, by reason of the occurrence of unavoidable delays due to acts of God,
governmental restrictions, strikes, labor disturbances, shortages of materials
or supplies or for any other cause or event beyond Landlord's reasonable
control, Landlord is unable to furnish or is delayed in furnishing any utility
or service required to be furnished by Landlord under the provisions of this
Lease or any collateral instrument, or is unable to perform or make, or is
delayed in performing or making, any installations, decorations, repairs,
alterations, additions or improvements required to be performed or made under
this Lease or under any collateral instrument, or is unable to fulfill, or is
delayed in fulfilling, any of Landlord's other obligations under this Lease or
any collateral instrument, no such inability or delay shall constitute an actual
or constructive eviction in whole or in part, or entitle Tenant to any abatement
or diminution of rental or other charges due hereunder or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant's business, or otherwise. If, by reason of the occurrence
of unavoidable delays due to acts of God, governmental restrictions, strikes,
labor disturbances, shortages of materials or supplies or for any other cause or
event beyond Tenant’s reasonable control, Tenant is unable to perform its
obligations under this Lease (other than Tenant’s obligations to pay rent
hereunder), Tenant shall be excused from the performance of such obligations for
the period of any delay caused by any such event.


25. Security Deposit.


Upon the execution of this Lease, Tenant has deposited with Landlord the amount
set forth in Section 1(k) hereof (hereinafter referred to as the "Deposit"). The
Deposit shall be held by Landlord as security for the faithful performance by
Tenant of all of the provisions of this Lease to be performed or observed by
Tenant. If Tenant fails to pay rent or other charges due hereunder, or otherwise
defaults with respect to any provision of this Lease, Landlord may, but shall
have no obligation to, use, apply or retain all or any portion of the Deposit
for the payment of any rent or other charge in default or for the payment of any
other sum to which Landlord may become obligated by reason of Tenant's default
or to compensate Landlord for any loss or damage which Landlord may suffer
thereby. If Landlord so uses or applies all or any portion of the Deposit,
Tenant shall, within ten (10) days after demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Deposit to the full amount
thereof. Landlord shall not be required to keep the Deposit separate from its
general accounts. If Tenant performs all of Tenant's obligations hereunder, the
Deposit, or so much thereof as has not theretofore been applied by Landlord,
shall be returned, without payment of interest or other increment for its use,
to Tenant (or, at Landlord's option, to the last assignee, if any, of Tenant's
interest hereunder) at the expiration of the term hereof and after Tenant has
vacated the demised premises. No trust relationship is created herein between
Landlord and Tenant with respect to the Deposit.


26. Liens.


Any mechanic's lien filed against the demised premises or the Building for work
claimed to have been done or materials claimed to have been furnished to Tenant
shall be discharged by Tenant within ten (10) days thereafter. For the purposes
hereof, the bonding of such lien by a reputable casualty or insurance company
reasonably satisfactory to Landlord shall be deemed the equivalent of a
discharge of any such lien. Should any action, suit, or proceeding be brought
upon any such lien for the enforcement or foreclosure of the same, Tenant shall
defend Landlord therein, by counsel satisfactory to Landlord, and pay any
damages and satisfy and discharge any judgment entered therein against Landlord.
 

--------------------------------------------------------------------------------


27. Entry by Landlord.


27.1 Landlord and its designees may enter the demised premises at reasonable
hours and upon reasonable notice (except in the event of an emergency or any
entry to perform janitorial services requested by Tenant) to (a) inspect the
same, (b) exhibit the same to prospective purchasers, lenders or tenants, (c)
determine whether Tenant is complying with all of its obligations hereunder, (d)
supply janitorial service and any other services to be provided by Landlord to
Tenant hereunder, (e) post notices of nonresponsibility, and (f) make repairs to
the demised premises, to any adjoining space or to any other portion of the
Building, provided that all such work shall be done as promptly as reasonably
possible. Tenant hereby waives any claim for damages for any injury or
inconvenience to, or interference with, Tenant's business, any loss of occupancy
or quiet enjoyment of the demised premises or any other loss occasioned by such
entry.


27.2 Landlord shall at all times have and retain a key with which to unlock all
of the doors in, on or about the demised premises (excluding Tenant's vaults,
safes and similar areas designated in writing by Tenant in advance); and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in any emergency in order to obtain entry to the
demised premises, and any entry to the demised premises obtained by Landlord by
any of said means, or otherwise, shall not under any circumstances be construed
or deemed to be a forcible or unlawful entry into or a detainer of the demised
premises or an eviction, actual or constructive, of Tenant from the demised
premises, or any portion thereof.
 
28. Estoppel Certificate.


At any time and from time to time upon ten (10) days prior request by Landlord,
Tenant will promptly execute, acknowledge and deliver to Landlord, a certificate
indicating (a) that this Lease is unmodified and in full force and effect (or,
if there have been modifications, that this Lease is in full force and effect,
as modified, and stating the date and nature of each modification), (b) that
Tenant is in occupancy of the demised premises and any work to be performed by
Landlord has been satisfactorily completed, (c) the date to which rental and
other sums payable hereunder have been paid, (d) that neither Landlord nor
Tenant is in default under this Lease and Tenant knows of no fact which with the
passage of time or giving of notice would constitute such a default by Landlord
or Tenant, (e) there are no actions, whether voluntary or otherwise, pending, or
to its knowledge threatened, against Tenant under the bankruptcy laws of the
United States or any state thereof, and (f) such other matters as may be
requested by Landlord or its mortgagee. Any such certificate may be relied upon
by any prospective purchaser, mortgagee or beneficiary under any deed of trust
of the Building or any part thereof. In the event Tenant shall fail to deliver
the certificate within the time period stated above, such failure shall be a
default under this Lease and Tenant shall be deemed to have confirmed as true
the matters stated in (a) through (e) above.


29. Option to Renew.


Provided that Tenant is not in default under any of the terms and conditions of
this Lease, then Tenant shall have the right to extend the term of this Lease
for two (2) additional terms of five (5) years each, by giving Landlord written
notice of its intention to exercise such option right not later than six (6)
months prior to the expiration of the then current term. In the event Tenant
shall so exercise any such option to extend the term, then the term of this
Lease shall be extended for an additional five (5) years upon the same terms and
conditions stated herein, except that the Basic Rental payable with respect to
such option period pursuant to Article 4 hereof shall be the prevailing rent in
effect at the time such option is exercised for a term beginning and ending at
the same time as such renewal term for comparable space in the Galleria
Officentre complex, provided that in no event shall the annual Net Rental (as
hereinafter defined) payable for the renewal term be less than the Net Rental
payable for the last year of the preceding term. The term "Net Rental" for a
year shall mean the difference between the Basic Rental payable for such year
and the total dollar equivalent of Base Expenses applicable for such year
(assuming Tenant pays separately for certain services as provided in Article 6
hereof).



--------------------------------------------------------------------------------


30. Emergency Generator.


Tenant shall have the right, at its sole cost and expense, to install an
emergency generator (the "Mpower Generator") in a location designated by
Landlord, subject to the following:


a. Tenant shall first obtain such governmental approvals, authorizations and
permits as are required to install and operate the Mpower Generator.


b. All plans and specifications for the installation of the Mpower Generator and
its connection to the demised premises must be approved, in advance, by
Landlord. The installation of the Mpower Generator shall be performed in a
manner approved by Landlord.


c. Tenant shall pay the entire cost of installing the Mpower Generator,
including any modifications to the generator area required to accommodate and
screen the Mpower Generator.


d. Tenant shall maintain the Mpower Generator and any related equipment, at its
sole cost and expense, in good order and condition and will repair any damage to
the Building and/or any other equipment caused by the Mpower Generator and/or
the installation thereof. Landlord shall not be liable to Tenant or to any other
person for any loss or damage to the Mpower Generator regardless of cause, other
than the negligence or acts of Landlord, its agents or employees.


e. Tenant shall have the right to install a diesel generator, provided (i) any
fuel tank shall be located above ground and within the frame of the generator,
(ii) Tenant shall install such spill protection and other tank monitoring
devices as shall be required by governmental codes and regulations, (iii) Tenant
shall provide Landlord with copies of all warranties and evidence of any testing
required by law, and (iv) Tenant shall indemnify Landlord from and against any
and all costs and liability arising from a leak from such fuel tank, including,
without limitations, any clean-up costs.


f. Upon the termination of the Lease, Tenant will have the right to remove the
Mpower Generator, provided, (i) the Mpower Generator is removed within thirty
(30) days following the termination of the Lease, and (ii) Tenant shall repair
all damage to the Building and/or any other equipment caused by the removal of
the Mpower Generator.


31. Miscellaneous.


31.1 The words "Landlord" and "Tenant" as used herein shall include the plural
as well as the singular. If there is more than one Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.


31.2 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of, or option for, lease, and it is not effective
as a lease or otherwise until execution and delivery by both Landlord and
Tenant.


31.3 The agreements, conditions and provisions herein contained shall, subject
to the provisions of Articles 10 and 17 hereof, apply to and bind the heirs,
executors, administrators, successors and assigns of the parties hereto.


31.4 Tenant shall not, without the consent of Landlord, use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the demised premises. Landlord reserves the right to
select the name of the Building and to make such changes of name as it deems
appropriate from time to time.


31.5 Tenant warrants and represents that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease, and it
knows of no real estate broker or agent who is entitled to a commission in
connection with this Lease, other than CB Richard Ellis. Landlord and Tenant
each agree to indemnify and hold the other harmless of and from any and all
loss, cost, damage or expense (including, without limitation, all counsel fees
and disbursements) by reason of any claim of, or liability to, any other broker
claiming through it and arising out of, or in connection with, the execution and
delivery of this Lease.



--------------------------------------------------------------------------------


31.6 If any provisions of this Lease shall be determined to be illegal or
unenforceable, such determination shall not affect any other provisions of this
Lease and all such other provisions shall remain in full force and effect.


31.7 This Lease shall be governed by, and construed in accordance with, the laws
of the State of Michigan.




IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.




WITNESSES:  FCN ASSOCIATES, L.L.C.
By Nemer Management Co., Inc.
Managing Agent






Milford Nemer                                      By: /s/ Milford Nemer
Milford Nemer, President
                                                                                               
(Landlord)








MGC COMMUNICATIONS, INC. d/b/a MPOWER
COMMUNICATIONS CORP.






By:/s/________________________

Title: SVP - Engineering Operations

(Tenant)


 



--------------------------------------------------------------------------------






EXHIBIT "A"


 
Diagram
 
 
 



--------------------------------------------------------------------------------




EXHIBIT "B"


RULES AND REGULATIONS


A. Wherever the word "Tenant" or "Landlord" appears herein, it is understood and
agreed that it shall mean their agents, associates, employees, customers,
visitors and invitees.


B. The exterior and interior common areas of the Building, including all
sidewalks, entrances, corridors, elevators, stairways and the atrium, shall not
be obstructed or used for any purpose other than access to and from the demised
premises. Parking areas shall be used only for transient parking by tenants,
their employees and visitors and shall not be used for storage of vehicles, for
parking vehicles during non-business hours or for parking large commercial or
recreational vehicles. Tenant shall comply with all other restrictions on the
use of certain parking spaces, including spaces reserved for designated parties
or for short term parking. Landlord shall not be responsible or liable for any
damage to, or theft of, vehicles parked in the parking area.


C. Landlord has the right to control access to the Building and to refuse
admittance during non-business hours determined by Landlord to any person or
persons without satisfactory identification or a pass issued by Landlord. Tenant
shall comply with all regulations promulgated by Landlord regarding access to
the Building during non-business hours, including, without limitation,
restrictions on use of certain entrances, registration and identification
procedures, and alarm procedures.


D. Landlord's employees will not perform any work outside of their regular
duties unless specifically authorized to do so by Landlord.


E. No person shall disturb other occupants of the Building or other adjoining
buildings by making loud or disturbing noises or by behaving in any other manner
which would disturb such other occupants. Tenant shall not cause or permit
unusual or objectionable odors to be produced upon or permeate from the demised
premises, including any equipment emitting noxious fumes.


F. Soliciting, peddling and canvassing is prohibited in the Building and Tenant
shall cooperate to prevent the same. No vending machine shall be operated in the
Building without the prior written consent of Landlord.



--------------------------------------------------------------------------------


G. All deliveries and removals of furniture, equipment or other heavy or bulky
items must take place after notification to Landlord, during such hours and in
such a manner as shall be determined by Landlord. Tenant shall be responsible
for all damage or injury resulting from the delivery or removal of all such
articles into or out of the Building or the demised premises. Tenant must
arrange for the removal of all cartons, large boxes and containers from the
Building and such items cannot be deposited in the dumpsters at the Building. No
load shall be placed on the floor of the demised premises or in elevators in
excess of the limits which shall be established by Landlord. Tenant's equipment
shall be placed and operated only in locations approved by Landlord.


H. Nothing shall be attached to the interior or exterior walls of the Building
or the demised premises (other than normal items weighing less than 20 pounds
each) without the prior written consent of Landlord, which consent will not be
unreasonably withheld. Building standard blinds shall be used in all windows and
no other window treatments or objects shall be attached to, hung in or used in
connection with any window or door of the demised premises without the prior
written consent of Landlord. No article shall be placed on any window sill.


I. No sign, picture, lettering, notice or advertisement of any kind shall be
painted or displayed on or from the windows, doors, roof, or outside walls of
the Building. All of Tenant's interior sign painting or lettering shall be done
in a manner approved by Landlord, and the cost thereof shall be paid by Tenant.
In the event of a violation of the foregoing by any Tenant, Landlord may remove
same without any liability and may charge the expense incurred for such removal
to such Tenant. Landlord will provide building standard tenant identification in
the building directories.


J. No additional locks shall be placed on any door in the Building without
Landlord's prior written consent. All changes made to the locks on doors in the
Building must be approved by Landlord and performed by the locksmith designated
by Landlord. A reasonable number of keys will be furnished by Landlord and
Tenant shall not make or permit any duplicate keys to be made.



--------------------------------------------------------------------------------






K. Tenant shall not install or operate any steam or gas engine or boiler or
carry on any mechanical business in the demised premises, or use oil, burning
fluids, camphene or gasoline for heating or lighting, or for any other purpose
(other than the diesel fuel used to operate Tenant’s generator outside of the
Building). No article deemed extra hazardous on account of fire or other
dangerous properties, or any explosive, shall be brought into the demised
premises or the Building. Portable electric space heaters are prohibited.


L. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the Building or the demised premises.


M. No marking, painting, drilling, boring, wiring, cutting or defacing of the
Building or the demised premises shall be permitted without the prior written
consent of Landlord. Plastic protective floor mats shall be maintained over all
carpeted areas under desk chairs with casters. Any carpeting cemented down shall
be installed with a releasable adhesive.


N. The electrical system and lighting fixtures in the Building and the demised
premises shall not be altered or disturbed without Landlord's prior written
consent specifying the manner in which it may be done and by persons authorized
by Landlord. Extension cords shall not be used in the demised premises without
the prior written consent of Landlord and shall, at a minimum, be 14-gauge,
3-wire, grounded, UL approved with molded ends. Hot plates (cooking) are
prohibited and only approved electric coffee percolators and microwave ovens
shall be permitted. Tenant shall not place any mechanical, electrical or
telephone equipment in any area outside of the demised premises without the
prior written consent of Landlord.


O. The toilets and other plumbing fixtures shall not be used for any purpose
other than those for which they are designed. No sweepings, rubbish or other
similar substances shall be deposited therein. Any repair or extra cleaning
costs resulting from any misuse of the plumbing fixtures or the restrooms shall
be paid by the Tenant who shall have caused the same. No person shall waste
water by interfering or tampering with the faucets or otherwise. Toilet tissue
and paper towels may not be removed from the restrooms.


P. Additional security or janitorial service required by a Tenant will be
contracted through Landlord using the same company that the Landlord has under
contract to provide such service. Tenant shall not employ or contract with any
person to do cleaning or perform janitorial services in the demised premises
without the prior written consent of Landlord.


Q. Tenant assumes responsibility for protecting the demised premises from theft,
robbery and pilferage. Tenant shall be responsible for locking all doors to the
demised premises.


R. No area outside of the demised premises shall be used for storage at any
time. All garbage shall remain within the demised premises until removal by
janitorial personnel. Tenant shall pay the cost of removing trash from the
demised premises in excess of that generated by normal office operations or at
times other than the normally scheduled cleaning of the demised premises.


S. Smoking is prohibited in all common areas of the Building, including, without
limitation, lobbies, corridors, elevators, restrooms, stairwells and the atrium.


T. The demised premises shall not be used for the purposes of hiring employees
to work outside of the demised premises or for any other purpose which would
generate more pedestrian or vehicular traffic than that generated by normal
office uses.




--------------------------------------------------------------------------------




EXHIBIT "C"


                                          CONSTRUCTION




Landlord and Tenant shall comply with the following procedures regarding the
Tenant Improvements (which term shall be understood herein to mean any and all
construction and other work required to remodel the demised premises from their
“as-is” condition to be ready for occupancy by Tenant, excluding any furniture,
data/telephone cable, fixtures, equipment or personal property of Tenant):
 
(a) On or before March 28, 2000, Tenant shall, at its sole cost and expense,
prepare complete architectural and engineering working plans and specifications
(sealed by an architect and engineer licensed in the State of Michigan) for the
construction of the Tenant Improvements (the "Plans and Specifications").


(b) Within three (3) business days after receiving the Plans and Specifications,
Landlord shall notify Tenant of its approval or disapproval thereof, in the
latter event specifying the reasons therefor. Landlord agrees not to
unreasonably withhold its approval of such Plans and Specifications. In the
event Landlord shall disapprove the Plans and Specifications, Landlord and
Tenant shall meet to resolve same, and following such meeting, Tenant shall
cause such Plans and Specifications to be appropriately modified to accommodate
the reasonable objections of Landlord discussed at such meeting.
 
(c) Within five (5) business days after receiving the final Design Plans and
Specifications, Landlord shall cause its designated general contractor to submit
to Tenant a quotation for the cost of constructing the Tenant Improvements in
accordance with the Plans and Specifications, which quotation shall be
reasonably itemized and shall include (i) any and all costs incurred to perform
the Tenant Improvements, including, without limitation, the cost of any
governmental permit and plan review fees, plus (ii) a fee of twelve percent
(12%) of such total cost of the work for the general contractor's overhead,
supervision and insurance. Tenant shall have the right to reasonably approve all
subcontractors and subcontractor bids and to require Landlord to obtain
competitive bids for any subcontractor work from qualified subcontractors
reasonably approved by Landlord. It is understood that Tenant shall have the
right to use the existing improvements in the demised premises in their as-is
condition free of charge.


(d) Within two (2) business days after receiving Landlord's quotation, Tenant
shall notify Landlord of its approval thereof or suggest modifications to the
Plans and Specifications to reduce the cost of constructing the Tenant
Improvements. The cost of any subsequent change orders to the original contract
will be computed based upon the cost of the work plus twelve percent (12%) of
such cost as the general contractor's fee, provided no change orders shall be
issued without the prior written approval of Tenant. The total amount of the
approved quotation, as increased by subsequent change orders, will be referred
to herein as the "Tenant Improvement Cost". Upon receiving Tenant's approval of
Landlord's quotation, Landlord shall cause its designated general contractor to
commence construction of the Tenant Improvements and perform such work in a good
and workmanlike manner.


(e) The Tenant Improvement Allowance set forth in Section 1(m) hereof, shall be
paid by Landlord to the general contractor and subcontractors performing the
work. Tenant shall pay the amount, if any, by which the Tenant Improvement Cost
shall exceed the Tenant Improvement Allowance (as defined in Section 1(m)
hereof), such excess to be paid within thirty (30) days following receipt of
invoices to be issued upon completion of phases of the Tenant Improvements (such
invoices to Tenant to be accompanied by copies of invoices from the
subcontractors together with appropriate lien waivers).
 